UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2010 [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:0-30535 GRAYSON BANKSHARES, INC. (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation or organization) 54-1647596 (I.R.S. Employer Identification No.) 113 West Main Street Independence, Virginia (Address of principal executive offices) (Zip Code) (276) 773-2811 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesRNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes£No£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer£ Accelerated filer£ Non-accelerated filer£ (Do not check if smaller reporting company) Smaller reporting companyR Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes£NoR Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 1,718,968 shares of Common Stock, par value $1.25 per share, outstanding as of November 12, 2010. PART IFINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets—September 30, 2010 (Unaudited) and December 31, 2009 (Audited) 3 Unaudited Consolidated Statements of Income—Nine Months Ended September 30, 2010 and September 30, 2009 4 Unaudited Consolidated Statements of Income—Three Months Ended September 30, 2010 and September 30, 2009 5 Consolidated Statements of Changes in Stockholders’ Equity—Nine Months Ended September 30, 2010 (Unaudited) and Year Ended December 31, 2009 (Audited) 6 Unaudited Consolidated Statements of Cash Flows—Nine Months Ended September 30, 2010 and September 30, 2009 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures about Market Risk 22 Item 4. Controls and Procedures 23 PART II OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Removed and Reserved 24 Item 5. Other Information 24 Item 6. Exhibits 24 Signatures 25 Part I.Financial Information Item 1.Financial Statements Grayson Bankshares, Inc. and Subsidiary Consolidated Balance Sheets September 30, 2010 and December 31, 2009 September 30, December 31, Assets (Unaudited) (Audited) Cash and due from banks $ $ Interest-bearing deposits with banks Federal funds sold Investment securities available for sale Investment securities held to maturity (fair value approximately $2,330,861 at September 30, 2010, and $2,254,196 at December 31,2009) Restricted equity securities Loans, net of allowance for loan losses of $4,245,835 at September 30, 2010 and $3,555,273 at December 31, 2009 Cash value of life insurance Foreclosed assets Property and equipment, net Accrued interest receivable Other assets $ $ Liabilities and Stockholders’ Equity Liabilities Deposits Noninterest-bearing $ $ Interest-bearing Total deposits Long-term debt Accrued interest payable Other liabilities Commitments and contingencies - - Stockholders’ equity Preferred stock, $25 par value; 500,000 shares authorized; none issued - - Common stock, $1.25 par value; 2,000,000 shares authorized; 1,718,968 shares issued in 2010 and 2009, respectively Surplus Retained earnings Accumulated other comprehensive income (loss) ) ) $ $ See Notes to Consolidated Financial Statements. 3 Grayson Bankshares, Inc. and Subsidiary Consolidated Statements of Income For the Nine Months ended September 30, 2010 and 2009 Nine Months Ended September 30, (Unaudited) (Unaudited) Interest income Loans and fees on loans $ $ Interest-bearing deposits in banks - Federal funds sold Investment securities: Taxable Exempt from federal income tax Interest expense Deposits Interest on borrowings Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Service charges on deposit accounts Increase in cash value of life insurance Net realized gains on securities Gain on sale of cost-based investment - Other income Noninterest expense Salaries and employee benefits Occupancy expense Equipment expense Other expense Income before income taxes Income tax expense Net income $ $ Basic earnings per share $ $ Weighted average shares outstanding Dividends declared per share $ $ See Notes to Consolidated Financial Statements. 4 Grayson Bankshares, Inc. and Subsidiary Consolidated Statements of Income For the Three Months ended September 30, 2010 and 2009 Three Months Ended September 30, (Unaudited) (Unaudited) Interest income Loans and fees on loans $ $ Interest-bearing deposits in banks - Federal funds sold Investment securities: Taxable Exempt from federal income tax Interest expense Deposits Interest on borrowings Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Service charges on deposit accounts Increase in cash value of life insurance Net realized gains on securities Gain on sale of cost-based investment - Other income Noninterest expense Salaries and employee benefits Occupancy expense Equipment expense Other expense Income before income taxes Income tax expense Net income $ $ Basic earnings per share $ $ Weighted average shares outstanding Dividends declared per share $ $ See Notes to Consolidated Financial Statements. 5 Grayson Bankshares, Inc. and Subsidiary Consolidated Statements of Changes in Stockholders’ Equity For the Nine Months ended September 30, 2010 (unaudited) and the Year ended December 31, 2009 (audited) Accumulated Other Common Stock Retained Comprehensive Shares Amount Surplus Earnings Income (Loss) Total Balance, December 31, 2008 $ ) $ Comprehensive income Net income - Net change in pension reserve net of income taxes of $555,893 - - - Net change in unrealized gain on investment securities available for sale, net of taxes of $203,119 - Reclassification adjustment, net of income taxes of ($74,830) - ) ) Total comprehensive income Dividends paid ($.40 per share) - - - ) - ) Balance, December 31, 2009 ) Comprehensive income Net income - Net change in unrealized loss on investment securities available for sale, net of taxes of$330,951 - Reclassification adjustment, net of income taxes of ($69,054) - ) ) Total comprehensive income Dividends paid ($.30 per share) - - - ) - ) Balance, September 30, 2010 $ ) $ See Notes to Consolidated Financial Statements. 6 Grayson Bankshares, Inc. and Subsidiary Consolidated Statements of Cash Flows For the Nine Months ended September 30, 2010 and 2009 Nine Months Ended September 30, (Unaudited) (Unaudited) Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operations: Depreciation and amortization Provision for loan losses Deferred income taxes ) Net realized gains on securities ) ) Accretion of discount on securities, net of amortization of premiums Deferred compensation ) ) Net realized (gain) loss on foreclosed assets ) Changes in assets and liabilities: Cash value of life insurance ) ) Accrued income Other assets Accrued interest payable Other liabilities ) Net cash provided by operating activities Cash flows from investing activities Net increase in interest-bearing deposits ) - Net decrease in federal funds sold ) ) Purchases of available-for-sale investment securities ) ) Sales of available-for-sale investment securities Maturities/calls/paydowns of available-for-sale investment securities Maturities/calls/paydowns of held-to-maturity investment securities - (Purchases) sales of restricted equity securities ) Net (increase) decrease in loans ) Proceeds from the sale of foreclosed assets Purchases of property and equipment, net of sales ) ) Net cash used in investing activities ) ) Cash flows from financing activities Net increase in deposits Dividends paid ) ) Net decrease in long-term debt - ) Net cash provided by financing activities Net increase in cash and due from banks Cash and due from banks, beginning Cash and due from banks, ending $ $ Supplemental disclosure of cash flow information Interest paid $ $ Taxes paid $ $ Transfers of loans to foreclosed properties $ $ See Notes to Consolidated Financial Statements. 7 Grayson Bankshares, Inc. and Subsidiary Notes to Consolidated Financial Statements Note 1.Organization and Summary of Significant Accounting Policies Organization Grayson Bankshares, Inc. (the “Company”) was incorporated as a Virginia corporation on February 3, 1992 to acquire the stock of The Grayson National Bank (the “Bank”) in a bank holding company reorganization.The Bank was acquired by the Company on July 1, 1992. The Bank was organized under the laws of the United States in 1900 and currently serves Grayson County, Virginia and surrounding areas through ten banking offices.As an FDIC-insured National Banking Association, the Bank is subject to regulation by the Comptroller of the Currency.The Company is regulated by the Board of Governors of the Federal Reserve System. The consolidated financial statements as of September 30, 2010 and for the periods ended September 30, 2010 and 2009 included herein have been prepared by the Company without audit, pursuant to the rules and regulations of the Securities and Exchange Commission.In the opinion of management, the information furnished in the interim consolidated financial statements reflects all adjustments necessary to present fairly the Company’s consolidated financial position, results of operations, changes in stockholders’ equity and cash flows for such interim periods.Management believes that all interim period adjustments are of a normal recurring nature.These consolidated financial statements should be read in conjunction with the Company’s audited financial statements and the notes thereto as of December 31, 2009, included in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2009.The results of operations for the nine-month and three-month periods ended September 30, 2010 are not necessarily indicative of the results to be expected for the full year. The accounting and reporting policies of the Company and the Bank follow generally accepted accounting principles and general practices within the financial services industry. Principles of Consolidation The consolidated financial statements include the accounts of the Company and the Bank, which is wholly owned.All significant intercompany transactions and balances have been eliminated in consolidation. Recent Accounting Pronouncements In March 2010, guidance related to derivatives and hedging was amended to exempt embedded credit derivative features related to the transfer of credit risk from potential bifurcation and separate accounting.Embedded features related to other types of risk and other embedded credit derivative features are not exempt from potential bifurcation and separate accounting.The amendments were effective for the Company on July 1, 2010.These amendments will have no impact on the financial statements. Income Tax guidance was amended in April 2010 to reflect an SEC Staff Announcement after the President signed the Health Care and Education Reconciliation Act of 2010 on March 30, 2010, which amended the Patient Protection and Affordable Care Act signed on March 23, 2010.According to the announcement, although the bills were signed on separate dates, regulatory bodies would not object if the two Acts were considered together for accounting purposes. This view is based on the SEC staff's understanding that the two Acts together represent the current health care reforms as passed by Congress and signed by the President.The amendment had no impact on the financial statements. In July 2010, the Receivables topic of the ASC was amended to require expanded disclosures related to a company’s allowance for credit losses and the credit quality of its financing receivables. The amendments will require the allowance disclosures to be provided on a disaggregated basis.The Company is required to begin to comply with the disclosures in its financial statements for the year ended December 31, 2010. 8 Grayson Bankshares, Inc. and Subsidiary Notes to Consolidated Financial Statements Note 1.Organization and Summary of Significant Accounting Policies, continued On July 21, 2010, President Obama signed into law the Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”), which significantly changes the regulation of financial institutions and the financial services industry.The Dodd-Frank Act includes several provisions that will affect how community banks, thrifts, and small bank and thrift holding companies will be regulated in the future.Among other things, these provisions abolish the Office of Thrift Supervision and transfer its functions to the other federal banking agencies, relax rules regarding interstate branching, allow financial institutions to pay interest on business checking accounts, change the scope of federal deposit insurance coverage, and impose new capital requirements on bank and thrift holding companies.The Dodd-Frank Act also establishes the Bureau of Consumer Financial Protection as an independent entity within the Federal Reserve, which will be given the authority to promulgate consumer protection regulations applicable to all entities offering consumer financial services or products, including banks.Additionally, the Dodd-Frank Act includes a series of provisions covering mortgage loan origination standards affecting originator compensation, minimum repayment standards, and pre-payments. Management is actively reviewing the provisions of the Dodd-Frank Act and assessing its probable impact on our business, financial condition, and results of operations. In August 2010, two updates were issued to amend various SEC rules and schedules pursuant to Release No. 33-9026: Technical Amendments to Rules, Forms, Schedules and Codification of Financial Reporting Policies and based on the issuance of SEC Staff Accounting Bulletin 112.The amendments related primarily to business combinations and removed references to “minority interest” and added references to “controlling” and “noncontrolling interests(s)”.The updates were effective upon issuance but had no impact on the Company’s financial statements. Other accounting standards that have been issued or proposed by the FASB or other standards-setting bodies are not expected to have a material impact on the Company’s financial position, results of operations or cash flows. 9 Grayson Bankshares, Inc. and Subsidiary Notes to Consolidated Financial Statements Note 2.Restrictions on Cash To comply with banking regulations, the Bank is required to maintain certain average cash reserve balances.The daily average cash reserve requirement was approximately $2,222,000 and $1,612,000 for the periods including September 30, 2010 and December 31, 2009, respectively. Note 3.Investment Securities Debt and equity securities have been classified in the consolidated balance sheets according to management’s intent.The carrying amount of securities and their approximate fair values at September 30, 2010 and December 31, 2009 follow: Amortized Unrealized Unrealized Fair Cost Gains Losses Value September 30, 2010 Available for sale: U.S. Government agency securities $ $ $
